Title: To Alexander Hamilton from John Lowell, Junior, 19 December 1795
From: Lowell, John, Jr.
To: Hamilton, Alexander


Boston, December 19, 1795. “I … enclose to you two notes of hand against two Gentlemen in New York for 750 dollars each. The money you perceive ought to have been long since paid and I am informed that the nonpayment has not been occasioned by inability. The notes were put into my hands to collect under the expectation that ye parties would have been in this place some time since. Having no acquaintance with any profissional Gentlemen in your City, I have taken ye liberty to forward them to you.…”
